DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission, filed on 07/28/2021, has been entered.

Status of Application
Receipt of the amendments to the claims and applicant arguments/remarks, filed on 07/28/2021, is acknowledged.  
Claims 1, 7-18, 24, 31-33 are pending in this action.  Claims 2-6, 19-23, 25-30 have been cancelled previously.  Claims 1, 31, 32 have been amended.  New claim 33 has been added.  No new matter was added.  Claims 1, 7-18, 24, 31-33 are currently under consideration. 
Any rejection or objection not reiterated in this action is withdrawn.
Applicant's amendments necessitated new ground(s) of rejection presented in this office action.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    

Priority
This application is a continuation of a PCT/US2020/031718, filed May 6, 2020, which claims benefit of provisional U.S. Application No. 62/844,006, filed May 6, 2019, U.S. Application No. 62/844,013, filed May 6, 2019, and U.S. Application No. 62/844,016, filed May 6, 2019.  

Information Disclosure Statement
No information disclosure statement is associated with this submission.  

Claim Objections
Claims 31 and 32 are objected to because of the following informalities:  Claims 31 and 32 recite the limitation “The dosage form of claim 1, which comprises a total amount of EGCG” should be corrected to “The dosage form of claim 1, wherein the total amount of EGCG” for clarity.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 7-18, 24, 31-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a core comprising a polyphenol which is at least 98% epigallocatechin gallate (EGCG)”.  In the present case, it is not clear if said polyphenol may include 98% of EGCG and, e.g., 2% of other polyphenols, e.g., epicatechin (EC), epicatechin gallate (ECG), epigallocatechin (EGC).  This limitation was interpreted as best understood from the specification “a core comprising a polyphenol epigallocatechin gallate (EGCG) having a high purity of at least 98%”.  Clarification is required.
In claim 1, the newly introduced limitation “the dosage form is administered one or two times a day” is unclear, because it is not clearly stated how this limitation clarify the structure of the claimed dosage forms.  To this point, it is noted that said limitation merely states the intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations.  It is unclear how said intended use results in a structural difference between the claimed invention and the prior art.  MPEP 2103.  Similar is applied to new claim 33.  Clarification is required.  
Claim 15 recites the limitation “The dosage form of claim 13 comprising a coating” that is not reasonably clear.  In the present case, it is unclear is it a coating of the dosage form OR a coating of particles/particulate included in the dosage form.  It 
Claims 7-14, 17-18, 24, 31-32 are rejected as being dependent on rejected independent claim 1 and claim 15 and failing to cure the defect.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art teaches a large variety of sustained release dosage forms that may include a large variety of active agents, e.g., polyphenols.  The prior art also teaches the use of combination/mixture of polyphenols in sustained release compositions for enhancing epigallocatechin gallate (EGCG) efficiency (e.g., US 2002/0176898).  
The prior art does not teach sustained release oral solid dosage forms as instantly claimed, i.e., comprising a core comprising a single polyphenol EGCG having a high purity of at least 98% in combination with release controlling materials/compounds as instantly claimed.  Applicant teaches that said dosage forms/compositions comprising a single polyphenol EGCG can be used for treatment of neurological disorders/diseases, e.g., Parkinson’s disease, by way of the gut-brain axis, i.e., by the biochemical signaling that takes place between the gastrointestinal tract and the central nervous system.  To this end, applicant teaches that said dosage forms/compositions allow significantly reducing colonic and/or whole gut transit times in Parkinson's Disease subjects.

Conclusion
No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615